 



Exhibit 10.25

First Amendment

Employment Agreement

 

 

THIS AMENDMENT, made and entered into as of the 17th day of January, 2012, by
and between Polonia Bank, a federally-chartered savings bank (the “Bank”) and
Kenneth J. Maliszewski, an employee of the Bank (the “Executive”).

 

WHEREAS, the Executive and the Bank entered into an amended and restated
employment agreement, dated as of December 16, 2008 (the “Agreement”); and

 

WHEREAS, the Executive and the Bank desire to amend the Agreement to make
certain changes to the Bank’s potential severance obligations under the
Agreement and to reflect certain changes attributable to financial regulatory
reform; and

 

WHEREAS, Section 21 of the Agreement provides that the parties may amend the
Agreement from time to time.

 

ACCORDINGLY, the Agreement is hereby amended, effective as of January 17, 2012,
as follows:

 

First Change

 

Section 11(f)(ii) of the Agreement is deleted in its entirety and replaced with
the following new Section 11(f)(ii):

 

“Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive will receive an amount equal to his base salary and the
value of employer contributions to benefit plans in which Executive participated
upon termination that would have been paid or provided to Executive for a period
of one year from the date of his termination of employment, paid in one lump sum
within ten (10) calendar days of his termination. Executive will also continue
to participate in any benefit plans of the Bank that provide medical, dental and
life insurance coverage for a period of one year from the date of his
termination of employment, under terms and conditions no less favorable than the
most favorable terms and conditions provided to senior executives of the Bank
during the same period. If the Bank cannot provide such coverage because
Executive is no longer an employee, the Bank will provide Executive with
comparable coverage on an individual policy basis or the cash equivalent.”

 

Second Change

 

Section 26(e) of the Agreement is deleted in its entirety and replaced with the
following new Section 26(e):

 

“All obligations under this Agreement shall be terminated, except to the extent
a determination is made that continuation of the contract is necessary for the
continued operation of the Bank (1) by the director of the Office of the
Comptroller of the Currency (the “OCC”) or his or her designee (the “Director”),
at the time the OCC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the FDIA;
or (2) by the Director, at the time the Director approves a supervisory merger
to resolve problems related to operation of the Bank when the Bank is determined
by the Director to be in an unsafe and unsound condition. Any rights of
Executive that have already vested, however, shall not be affected by such
action.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto each acknowledge that each has carefully
read this amendment to the Agreement and executed the original on the date
indicated.

 

 

    POLONIA BANK             /s/ Elaine L. Milione /s/ Paul D. Rutkowski Witness
  For the Company       January 17, 2012     Date                     EXECUTIVE
            /s/ Lynn Lucia   /s/ Kenneth J. Maliszewski Witness   Kenneth J.
Maliszewski       January 17, 2012     Date          

 

 

 



 

 

 

